           Case 8:16-ap-00285-RCT        Doc 195    Filed 03/24/20    Page 1 of 11


                      IN THE UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION



In re:


AMIT BHALLA                                        CASE NO. 8:16-bk-00265- RCT
      Debtor.                                      Chapter 7
_______________________________________/

CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,                           Adv. Proceeding No. 8:16-ap-00285- RCT
      Creditors,
v.

AMIT BHALLA
      Debtors.
______________________________________/

CHINA CENTRAL TELEVISION, CHINA
INTERNATIONAL COMMUNICATIONS
CO., LTD., TVB HOLDINGS (USA), INC.,
and DISH NETWORK L.L.C.,
      Plaintiffs in execution,
v.

AMIT BHALLA and RENA MEHTA BHALLA
      Defendants.
______________________________________/

           NOTICE OF SERVICE OF SUBPOENA TO PRODUCE DOCUMENTS,
            INFORMATION, OR OBJECTS OR TO PERMIT INSPECTION OF
         PREMISES IN A BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)

         China Central Television, China International Communications Co., Ltd., TVB Holdings
(USA), Inc. and Dish Network L.L.C., pursuant Fed R. Bankr. P. 9016 and Fed. R. Civ. P. 45,
hereby gives notice of serving the attached subpoena on March 24, 2020 or as soon thereafter as
service may be effectuated on JPMorgan Chase Bank, N.A.
         Dated: March 24, 2020
                                                   Respectfully submitted,


                                       SEQUOR LAW, P.A.
           Case 8:16-ap-00285-RCT           Doc 195      Filed 03/24/20      Page 2 of 11


                                                        SEQUOR LAW, P.A.
                                                        Counsel for the Foreign Representative
                                                        1111 Brickell Avenue,
                                                        Suite 1250
                                                        Miami, Florida 33131
                                                        Telephone: 305-372-8282
                                                        Facsimile: 305-372-8202
                                                        Email: dcoyle@sequorlaw.com

                                               By:      /s/ Daniel M. Coyle
                                                        Daniel M. Coyle
                                                        Florida Bar No. 55576



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed via electronic
filing using the CM/ECF system with the Clerk of the Court which sent e-mail notification of such
filing to all CM/ECF participants in this case and via regular US mail to all participants who are
not on the list to receive e-mail notice/service for this case as indicated on the service list on March
24, 2020.
                                                         /s/ Daniel Coyle
                                                         Daniel M. Coyle


                                          SERVICE LIST

Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

       Rochelle Walk Friedman rochelle@walklawfirm.com, admin@walklawfirm.com
       Gregory S Grossman ggrossman@sequorlaw.com, ngonzalez@astidavis.com
       Andrew R Herron aherron@homerbonner.com, jyanes@homerbonner.com
       Erik Johanson ecf@jennislaw.com; Karon@jennislaw.com;
        ejohanson@jennislaw.com; aschaefer@jennislaw.com
       Douglas N Menchise Dmenchise@verizon.net, FL57@ecfcbis.com
       Jill Sarnoff Riola Jriola@carltonfields.com

Manual Notice List

•       (No manual recipients)



                                                   2
                                          SEQUOR LAW, P.A.
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)
                              Case 8:16-ap-00285-RCT                       Doc 195          Filed 03/24/20            Page 3 of 11
                                             IN THE UNITED STATES BANKRUPTCY COURT
                                                    MIDDLE DISTRICT OF FLORIDA
                                                         TAMPA DIVISION



          In re:


          AMIT BHALLA                                                               CASE NO. 8:16-bk-00265- RCT
                Debtor.                                                             Chapter 7
          _______________________________________/

          CHINA CENTRAL TELEVISION, CHINA
          INTERNATIONAL COMMUNICATIONS
          CO., LTD., TVB HOLDINGS (USA), INC.,
          and DISH NETWORK L.L.C.,                                                  Adv. Proceeding No. 8:16-ap-00285- RCT
                Creditors,
          v.

          AMIT BHALLA
                Debtors.
          ______________________________________/

          CHINA CENTRAL TELEVISION, CHINA
          INTERNATIONAL COMMUNICATIONS
          CO., LTD., TVB HOLDINGS (USA), INC.,
          and DISH NETWORK L.L.C.,
                Plaintiffs in execution,
          v.

          AMIT BHALLA and RENA MEHTA BHALLA
                Defendants.
          ______________________________________/

                                 SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                  OBJECTS OR TO PERMIT INSPECTION OF PREMISES IN A
                                   BANKRUPTCY CASE (OR ADVERSARY PROCEEDING)


          To:        JPMorgan Chase Bank, N.A.
                     Records Custodian
                     CT Corporation System
                     1200 S Pine Island Rd.
                     Plantation, FL 33324


    Production: Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the
   following documents, electronically stored information, or objects, and to permit inspection, copying, testing, or
   sampling of the material: See attached Schedule.
                              Case 8:16-ap-00285-RCT                       Doc 195          Filed 03/24/20            Page 4 of 11
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15)

        Place: Sequor Law, P.A.                                                      Date and Time:
               If produced electronically:                                           April 23, 2020
               dcoyle@sequorlaw.com

                   If not produced electronically:
                   1111 Brickell Avenue, Suite 1250
                   Miami, FL 33131


       Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or other
   property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party may
   inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.
        Place:                                                                       Date and Time:




          The following provisions of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016,
    are attached – Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your protection as a person subject
    to a subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential
    consequences of not doing so..
    DATE: March 24, 2020
                                                                                                         /s/ Daniel M. Coyle
                                                                                                         Attorney’s Signature



   The name, address, e-mail address, and telephone number of the attorneys representing the Judgment Creditors of the above-
   named bankruptcy estate, who issue or request this subpoena, are: Daniel M. Coyle (dcoyle@sequorlaw.com ); 1111
   Brickell Ave., Ste. 1250, Miami, FL 33131; (305) 372-8282.


                                      Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the inspection of
premises before trial, a notice and a copy of this subpoena must be served on each party before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                           Case 8:16-ap-00285-RCT                       Doc 195          Filed 03/24/20            Page 5 of 11
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15))



                                                                PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any):
on (date)              .

    I served the subpoena by delivering a copy to the named person as follows:

                                                        on (date)                                  ; or

    I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $                                                              .

 My fees are $                    for travel and $                   for services, for a total of $                     .


          I declare under penalty of perjury that this information is true and correct.

Date:

                                                                                                                Server’s signature


                                                                                                             Printed name and title



                                                                                                                 Server’s address


Additional information concerning attempted service, etc.:
                             Case 8:16-ap-00285-RCT                         Doc 195      Filed 03/24/20             Page 6 of 11
B2570 (Form 2570 – Subpoena to Produce Documents, Information, or Objects or To Permit Inspection in a Bankruptcy Case or Adversary Proceeding) (12/15))


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
             Case 8:16-ap-00285-RCT       Doc 195      Filed 03/24/20    Page 7 of 11




                                          SCHEDULE

                                         DEFINITIONS

       A.      “You” or “your” means JPMorgan Chase Bank, N.A. and/or its respective agents
acting within the scope of such agency.

        B.     “Accounts” means all accounts in the name of any customer, including, but not
limited to, accounts ending in: (1) 5637; (2) 8237; (3) 5879; (4) 8703; (5) 6138; (6) 5799, and;
(7) 0097.

        C.      “Document” or “Documentation” means all writings or stored data or information
of any kind, in any form, including the originals and all non-identical copies, whether difference
from the originals by reason of any notation(s) made on such copies or otherwise, including,
without limitation: correspondence, items (as defined below) notes, letters, telegrams, minutes,
certificates, diplomas, contracts, agreements, brochures, pamphlets, forms, scripts, reports,
studies, statistics, inter-office and intra-office communications, training materials, analyses,
memoranda, statements, summaries, drawings, graphs, charts, tests, plans, arrangements,
tabulations, bulletins, newsletters, advertisements, computer printouts, teletype, telefax,
microfilm, email, electronically stored information, price books and lists, , photographs, sound
recordings, images, invoices, receipts, inventories' regularly kept summaries or compilations of
business records, notations of any type of conversations, meetings, telephone or other
communications, audio, and videotapes, electronic and/or mechanical records or representations
of any kind (including without limitation tapes, cassettes, discs, magnetic tapes, hard drives, and
recordings-to include each document translated, if necessary, through detection devices into
reasonably usable form), and other data or data compilations, stored in any medium from which
information can be obtained either directly or, if necessary, after translation.

        D.      “Customer” refers to the entities or individuals with the following names, or
similar variations thereof, as well as subsidiaries thereof or companies related thereto:

                   1. CREATIVE INNOVATION SOLUTIONS CORP.

        E.      “Relevant Period” refers to the period from January 1, 2015 to December 31,
2016.

       F.      “JPMorgan Chase Bank, N.A.” means JPMorgan Chase Bank, N.A., doing
business as JPMorgan Chase Bank, N.A.or any other variation of the JPMorgan Chase name or
brand. It also extends to any entity affiliated with or having a connection to any variation of the
JPMorgan Chase Bank name or brand or any variation of the JPMorgan Chase name or brand.

        G.     “Items” means any checks, wire transfers, drafts or any other document
evidencing a debit or credit from or to the Account, respectively, including any document
memorializing any incoming or outgoing remittances, cash deposit, or withdrawal, including
documentation such as SWIFT or any similar payment system, that is payable to or from any of
the following or references any of the following.
            Case 8:16-ap-00285-RCT        Doc 195      Filed 03/24/20     Page 8 of 11




       H.      “And” and “or” are used as terms of inclusion, not exclusion.


       I.      The term “any” means “all” and vice versa.


       J.      The singular shall be construed to include the plural, and vice versa.


        K.      The phrase “relating to” “pertaining to” or “reflecting” means, without limitation,
related to, pertain to, reflect, constituting, discussing, covering, concerning, or referring to,
directly or indirectly in any way, the subject matter identified in a particular request.


       L.      In the event You claim that any Document requested is unavailable, lost,
misplaced, or destroyed, state the following:

       1.     The date You believe such writing became unavailable, lost, misplaced, or
       destroyed; and

       2.      The reason why such writing became misplaced, lost, or destroyed.

        M.     In the event that You seek to withhold any Document on the basis that is properly
entitled to some privilege or limitation, please provide the following information:

       1.      A list identifying each Document for which you believe a limitation exists;

       2.      The name of each author, writer, sender, or initiator of such Document or thing, if
       any;

       3.     The name of each recipient, addressee or party for whom such Document or thing
       was intended, if any;

       4.     The date of such Document, if any, or an estimate thereof so indicated if no date
       appears on the Document;

       5.     The general subject matter as described in such Document, or, if no such
       description appears, then such other description sufficient to identify said Document; and

       6.      The claimed grounds for withholding the Document, including, but not limited to
       the nature of any claimed privilege and grounds in support thereof.


        N.      For each request, or part thereof, which is not fully responded to pursuant to a
privilege, the nature of the privilege and grounds in support thereof should be fully stated.


      O.      If contend that production of Documents or other items required by this subpoena
would be, in whole or in part, unduly burdensome, or if the response to an individual request for
          Case 8:16-ap-00285-RCT           Doc 195      Filed 03/24/20     Page 9 of 11




production may be aided by clarification of the request, contact Daniel M. Coyle, the issuer of
this subpoena, to discuss possible amendments or modifications of the subpoena within five (5)
days of receipt of same.


        P.     Documents maintained in electronic form must be produced in their native
electronic form with all metadata intact. Data must be produced in the data format in which it is
typically used and maintained. For electronic mail systems using Microsoft Outlook or
LotusNotes, provide all responsive emails and, if applicable, email attachments and any related
Documents, in their native file format (i.e., .pst for outlook personal folder, .nsf for LotusNotes).
For all other email systems' provide all responsive emails and' if applicable, email attachments
and any related Documents in TIFF format.

                                 DOCUMENTS REQUESTED

TO THE EXTENT NOT PREVIOUSLY PRODUCED:

   1.      All account statements during the Relevant Period, relating to any Customer.

   2.      Any and all other Documents and information in your possession related to any
           Customer, including but not limited to bank accounts records, signatories and/or
           ultimate beneficiaries, securities and any and all other financial products, and
           communications and correspondences, whether written or oral, between You and each
           Entity and/or Individual and/or their agents.

   3.      All account opening forms, signature cards, and other related ‘know your customer’
           Documentation related to any Customer.

   4.      All Documents pertaining to all open or closed checking, savings, NOW, Time,
           money market, or other deposit or checking accounts in the name of or under
           signature authority of any Customer, during the Relevant Period, including but not
           limited to:

                 a. Signature cards;
                 b. Corporate board authorization minutes or partnership resolutions;
                 c. Bank statements;
                 d. Canceled checks;
                 e. Deposit tickets;
                 f. Items deposited;
                 g. Credit and debit memos;
                 h. Statements;
                 i. Form 1099, 1089, or back-up withholding documents.

   5.      All Documents pertaining to open or closed bank loans or mortgage documents,
           reflecting loans made to or co-signed by any Customer, during the Relevant Period,
           including but not limited to:
     Case 8:16-ap-00285-RCT         Doc 195     Filed 03/24/20     Page 10 of 11




           a. Loan applications;
           b. Corporate board authorization minutes or partnership resolutions;
           c. Loan ledger sheets;
           d. Documents (checks, debit memos, cash in tickets, wires in, etc.) reflecting the
             means by which loan repayments were made;
           e. Documents (bank checks, credit memos, cash out tickets, wires out, etc.)
             reflecting disbursement of the loan proceeds;
           f. Loan correspondence files, including but not limited to:
                     1. Letters to the bank;
                     2. Letters from the bank;
                     3. Notes, memoranda, etc. to the file;
           g. Collateral agreements and Documents;
           h. Credit reports;
           i. Financial statements;
           j. Notes or other instruments reflecting the obligation to pay;
           k. Real estate mortgages, chattel mortgages or other security instruments;
           l. Forms 1099, 1089 or back-up withholding documents;
           m. Loan amortization statements.

6.    All Documents pertaining to Certificates of Deposit purchased or redeemed by any
      Customer, during the Relevant Period, including but not limited to:

           a. Copies of the certificates;
           b.Corporate board authorization minutes or partnership resolutions;
           c. Documents (checks, debit memos, cash in tickets, wires in, etc.,) reflecting
              the means by which CDS were purchased;
           d.Documents (bank checks, credit memos, cash out tickets, wires out, etc.)
               reflecting disbursement of the proceeds of any negotiated CDS;
           f. Records reflecting interest earned, withdrawn or reinvested;
           g. Records reflecting roll-overs;
           h. Forms 1099, 1089 or back-up withholding documents.

7.    Customer correspondence files for each of the Entities and/or Individuals.

8.    All Documents pertaining to all Cashier's, Manager's, or Bank Checks, Traveler's
      Checks, and Money Orders purchased or negotiated by any Customer, including but
      not limited to:

       a. Documents (checks, debit memos, cash in tickets, wires in, etc.,) reflecting the
         means by which the checks or money orders were purchased;
       b. Documents (bank checks, credit memos, cash out tickets, wires out, etc.)
         reflecting disbursements of the proceeds of any negotiated checks or money
         orders;
       c. Applications for purchase of checks or money orders;
       d. Retained copies of negotiated checks or money orders.
      Case 8:16-ap-00285-RCT         Doc 195      Filed 03/24/20    Page 11 of 11




9.     All Documents pertaining to wire transfers sent or received by any Customer,
       including but not limited to:

            a. Fed Wire, CHIPS, SWIFT, or other money transfer of message documents;
            b. Documents (checks, debit memos, cash in tickets, wires in, etc.,) reflecting
              the source of the funds wired out;
            c. Documents (bank checks, credit memos, cash out tickets, wires out, etc.,)
              reflecting the ultimate disposition within the bank of the funds wired in;
            d. Notes, memoranda or other writings pertaining to the sending or receipt of
              wire transfers.

10.    All Documents pertaining to current or expired safe deposit box rentals by or under
       the signatory authority of any Customer, including but not limited to:

        a. Contracts;
        b. Entry records.

11.    All Documents pertaining to open or closed bank credit cards in the name of or under
       the signatory authority of any Customer, including but not limited to:

        a. Applications for credit;
        b. Corporate board authorization minutes or partnership resolutions;
        c. Credit reports;
        d. Monthly statements;
        e. Financial statements;
        f. Documents (checks, debit memos, cash in tickets, wires in, etc.) reflecting
          payments on the account;
        g. Correspondence files.

12.    Teller tapes reflecting all transactions between the bank and any Customer.

13.    All Documents evidencing incoming deposits and/or outgoing remittances, including
       but not limited to checks, wire transfers, and Documentation such as SWIFT or any
       similar payment system, related to any Customer.

14.    All debit and credit advices, including but not limited to internally prepared slips or
       similar other Documents related to any Customer.

15.    Any and all Documents relating to any account(s) or banking activities related to any
       Customer.

16.    Any and all cash received and delivered blotters, confirmation slips, and payments
       receipts of currency, check, wire and securities related to Customer.

17.    All applications for credits related to any Customer.
